

EIGHTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
THIS AMENDMENT (this “Amendment”) is entered into as of September 30, 2014, by
and among WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”) and STARTEK, INC., a
Delaware corporation, STARTEK USA, INC. , a Colorado corporation, and STARTEK
HEALTH SERVICES, INC., a Colorado corporation (each a “Borrower”).
RECITALS
Each Borrower and Lender are parties to a Credit and Security Agreement dated as
of February 28, 2012 (as amended from time to time, the “Credit Agreement”).
Capitalized terms used in these recitals have the meanings given to them in the
Credit Agreement unless otherwise specified.
Each Borrower has requested that certain amendments be made to the Credit
Agreement, which Lender is willing to make pursuant to the terms and conditions
set forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
1.Defined Terms. Capitalized terms used in this Amendment which are defined in
the Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein. In addition, Schedule 1.1 of the Credit Agreement is
amended by adding or amending and restating, as the case may be, the following
definitions (in the case of “Permitted Indebtedness,” there is no change to any
part of the definition except to add new subsection (i)):
“Collection Center” means Collection Center, Inc., a North Dakota corporation.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit A delivered by each chief financial officer of Borrowers to Lender.
“Daily Three Month LIBOR” means, for any day, the rate per annum for United
States dollar deposits quoted by Lender for the purpose of calculating the
effective Interest Rate for loans that reference Daily Three Month LIBOR as the
Inter-Bank Market Offered Rate in effect from time to time for the 3 month
delivery of funds in amounts approximately equal to the principal amount of such
loans. Borrowers understand and agree that Lender may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Lender in its discretion deems appropriate, including
but not limited to the rate offered for U.S. dollar deposits on the London
Inter-Bank Market. When interest is determined in relation to Daily Three Month
LIBOR, each change in the interest rate shall become effective each Business Day
that Lender determines that Daily Three Month LIBOR has changed.

{Z0028767/3 }    

--------------------------------------------------------------------------------



“Guarantors” means Collection Center and each Person that becomes a guarantor
after the Closing Date pursuant to Section 6.15 of this Agreement, and
“Guarantor” means any one of them.
“Permitted Indebtedness” means:
(i)    Indebtedness of StarTek, Inc. described in and related to that certain
Purchase Agreement dated as of September 22, 2014 by and among StarTek, Inc.,
Collection Center, Bryan Dvirnak and Michael Haas.
“Pledged Companies” means StarTek USA, Inc. and StarTek Health Services, Inc.,
together with each other non-CFC Person, all or a portion of whose Stock is
acquired or otherwise owned by a Borrower after the Closing Date, excluding
Collection Center and any other such non-CFC Person that becomes a Guarantor.
2.    Section 7.3 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
“7.3    Restrictions on Fundamental Changes.
(a)    Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock, except for (i) any merger between
Loan Parties, provided that a Borrower must be the surviving entity of any such
merger to which it is a party, and (ii) any merger between Subsidiaries of a
Borrower that are not Loan Parties;
(b)    Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Borrower with nominal assets and nominal liabilities, (ii)
the liquidation or dissolution of a Loan Party (other than a Borrower) or any of
its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Stock) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of a
Borrower that is not a Loan Party (other than any such Subsidiary the Stock of
which (or any portion thereof) is subject to a Lien in favor of Lender) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of a Borrower that is not liquidating or dissolving;
(c)    Suspend or cease operation of a substantial portion of its or their
business, except as permitted pursuant to clauses 7.3(a) or (b) above or in
connection with the transactions permitted pursuant to Section 7.4; or
(d)    Form or acquire any direct or indirect Subsidiary.
Notwithstanding the foregoing, Borrowers shall be permitted, without further
consent of Lender, to do the following: (i) form one direct Subsidiary organized
under the laws of Costa Rica and one direct Subsidiary organized under the laws
of the Republic of

{Z0028767/3 }    -2-

--------------------------------------------------------------------------------



the Philippines; (ii) transfer, assign, and convey assets and liabilities of
StarTek International Limited related to (A) operations in Costa Rica to the
newly-formed Subsidiary organized under the laws of Costa Rica and (B)
operations in the Republic of the Philippines to the newly-formed Subsidiary
organized under the laws of the Republic of the Philippines; (iii) dissolve
StarTek International Limited; and (iv) acquire one or more direct or indirect
Subsidiaries so long as the cash component of such acquisition(s) does not
exceed $4,000,000 in the aggregate in any calendar year; provided that Borrowers
shall cause all such newly-formed or acquired Subsidiaries to become parties to,
and bound by, the terms and conditions of the Intercompany Subordination
Agreement.”
3.    Section 12. For purposes of Section 12 (Notices), and any similar notice
provision in other Loan Documents, the contact information for Lender is hereby
amended and restated in its entirety to read as follows:
If to Lender:    WELLS FARGO BANK, NATIONAL ASSOCIATION
MAC C7300-210
1740 Broadway
Denver, CO 80274
Attn: Karen S. Kenney
Fax No.: (303) 863-4904
    
with courtesy copies to
(which shall not constitute
Notice for purposes of this
Section 12):    
Markus Williams Young & Zimmermann LLC
1700 Lincoln Street, Suite 4550
Denver, CO 80203
Attn: Thomas H. Keyse, Esq.
Fax No.: (303) 830-0809


4.    No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.
5.    Conditions Precedent. This Amendment shall be effective when Lender shall
have received an executed original hereof, together with each of the following,
each in substance and form acceptable to Lender in its sole discretion:
(a)    The Acknowledgment and Agreement of each of StarTek Canada Services,
Ltd., StarTek Honduras, SA de CV, StarTek International Limited, StarTek
Philippines, Inc. and Collection Center (each a “Subordinated Creditor”) set
forth at the end of this Amendment, duly executed by each Subordinated Creditor.

{Z0028767/3 }    -3-

--------------------------------------------------------------------------------



(b)    Within sixty (60) days of the date of this Amendment, evidence that
StarTek Health Services, Inc. and Collection Center have become parties to that
certain Multilateral Assistance, Cash Management and Lending Agreement dated as
of January 1, 2011 among Borrowers and their Subsidiaries, together with copies
of any amendments to such Agreement.
(c)    Within sixty (60) days of the date of this Amendment, a Guaranty executed
by Collection Center.
(d)    Within sixty (60) days of the date of this Amendment, a Security
Agreement executed by Collection Center
(e)    Within sixty (60) days of the date of this Amendment, a Certificate of
Authority of Collection Center certifying as to the resolutions of its governing
body approving Collection Center becoming a Guarantor, pledging its assets to
secure its Guaranty, and becoming a Subordinated Creditor (as defined in the
Acknowledgement and Agreement at the end of this Amendment).
(f)    Within sixty (60) days of the date of this Amendment, evidence that all
financing statements filed in the records of the Secretary of State of North
Dakota naming Collection Center as “Debtor” and Union State Bank as “Secured
Party,” including without limitation Filing No. 00-000937323 filed on April 24,
2000, as amended, has been terminated.
(g)    Such other matters as Lender may require.
6.    Representations and Warranties. Each Borrower hereby represents and
warrants to Lender as follows:
(a)    Each Borrower has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder and thereunder, and each of this
Amendment and all such other agreements and instruments has been duly executed
and delivered by each Borrower and constitutes the legally valid and binding
agreement and obligation of such Person, enforceable against such Person in
accordance with its respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.
(b)    The execution, delivery and performance by each Borrower of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Borrower, the Governing Documents of such Person, or any
order, judgment, or decree of any court or other Governmental Authority binding
on such Person, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
any Borrower except to the extent that any such conflict, breach or default
could not individually or in the aggregate

{Z0028767/3 }    -4-

--------------------------------------------------------------------------------



reasonably be expected to cause a Material Adverse Change, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of any Borrower, other than Permitted Liens, or (iv) require any approval
of any Borrower’s interest holders or any approval or consent of any Person
under any Material Contract of any Borrower, other than consents or approvals
that have been obtained and that are still in force and effect and except, in
the case of Material Contracts, for consents or approvals, the failure to obtain
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Change.
(c)    All of the representations and warranties contained in Exhibit D of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.
7.    References; Affirmation. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Loan Documents to the Credit Agreement shall
be deemed to refer to the Credit Agreement as amended hereby. The existing Loan
Documents, except as amended by this Amendment or, as applicable, as amended (or
amended and restated) by a separate agreement or instrument in connection
herewith, shall remain in full force and effect, and each of them is hereby
ratified and confirmed by each Borrower and Lender. Each Borrower and Lender
intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Collateral granted pursuant to the Credit Agreement or any of the other Loan
Documents evidencing, governing or creating a Lien on the Collateral. Each
Borrower hereby ratifies and reaffirms any and all grants of the Liens to Lender
on the Collateral as security for the Obligations, and acknowledges and confirms
that the grants of the Liens to Lender on the Collateral: (i) represent
continuing Liens on all of the Collateral, (ii) secure all of the Obligations,
and (iii) represent valid first Liens on all of the Collateral, subject only to
the Permitted Liens. The Credit Agreement, as amended by this Amendment, will be
construed as one agreement.
8.    No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreement or a waiver of any
breach, default or event of default under any Loan Document or other document
held by Lender, whether or not known to Lender and whether or not existing on
the date of this Amendment.
9.    Release. Each Borrower, and each Subordinated Creditor by signing the
Acknowledgment and Agreement of Subordinated Creditors set forth below, hereby
absolutely and unconditionally releases and forever discharges Lender, and any
and all participants, parent entities, subsidiary entities, affiliated entities,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, agents, attorneys and employees of any
of the foregoing, from any and all claims, demands or causes of action of any
kind, nature or description, whether arising in law or equity or upon contract
or tort or under any state or federal law or otherwise, which any Borrower or
Subordinated Creditor has had, now has

{Z0028767/3 }    -5-

--------------------------------------------------------------------------------



or has made claim to have against any such Person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.
10.    Costs and Expenses. Each Borrower hereby reaffirms its joint and several
agreement under the Credit Agreement to pay or reimburse Lender on demand for
all costs and expenses incurred by Lender in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, each Borrower
specifically agrees to pay all fees and disbursements of counsel to Lender for
the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. Each
Borrower hereby agrees that Lender may, at any time or from time to time in its
sole discretion and without further authorization by any Borrower, make a loan
to any Borrower under the Credit Agreement, or apply the proceeds of any loan,
for the purpose of paying any such fees, disbursements, costs and expenses.
11.    Miscellaneous. This Amendment and the Acknowledgment and Agreement of
Subordinated Creditors may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Amendment but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.
12.    Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Lender
the prompt performance of, all Obligations under this Amendment.
[Signatures on the next page]



{Z0028767/3 }    -6-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
WELLS FARGO BANK, NATIONAL ASSOCIATION


By:  /s/ Karen S. Kenney               
Name: Karen S. Kenney 
Title: Authorized Signatory
STARTEK, INC.




By: /s/ Lisa Bulllington-Weaver              
Name: Lisa Bullington-Weaver 
Title: Senior Vice President and Chief Financial Officer


STARTEK USA, INC.




By: /s/ Lisa Bullington-Weaver               
Name: Lisa Bullington-Weaver 
Title: Senior Vice President and Chief Financial Officer


STARTEK HEALTH SERVICES, INC.




By: /s/ Lisa Bullington-Weaver               
Name: Lisa Bullington-Weaver 
Title: Senior Vice President and Chief Financial Officer





                            



{Z0028767/3 }    Signature Page to Eighth Amendment
to Credit and Security Agreement

--------------------------------------------------------------------------------



ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITORS
The undersigned, each a subordinated creditor of StarTek, Inc. (“StarTek”),
StarTek USA, Inc. (“StarTek USA”) and StarTek Health Services, Inc. (“StarTek
Health Services”) to Wells Fargo Bank, National Association ( “Lender”),
pursuant to an Intercompany Subordination Agreement dated as of February 28,
2012 (the “Intercompany Subordination Agreement”), hereby (i) acknowledges
receipt of the foregoing Amendment; (ii) consents to the terms (including
without limitation the release set forth in Paragraph 9 of the Amendment) and
execution thereof; (iii) reaffirms all obligations to Lender pursuant to the
terms of the Intercompany Subordination Agreement; (iv) acknowledges that
effective September 30, 2014, all references in the Intercompany Subordination
Agreement to: (a) “Borrower” shall be deemed to refer to any of StarTek, StarTek
USA and StarTek Health Services, (b) “Borrowers” shall be deemed to refer to
StarTek, StarTek USA and StarTek Health Services, collectively, (c) “Company”
shall be deemed to refer to any of StarTek, StarTek USA, StarTek Health
Services, StarTek Canada Services, Ltd. (“StarTek Canada”), StarTek Honduras, SA
de CV (“StarTek Honduras”), StarTek International Limited (“StarTek
International”), StarTek Philippines, Inc. (“StarTek Philippines”) and
Collection Center, Inc. (“Collection Center”), and (d) “Companies” shall be
deemed to refer to StarTek, StarTek USA, StarTek Health Services, StarTek
Canada, StarTek Honduras, StarTek International, StarTek Philippines and
Collection Center, collectively, and (v) acknowledges that Lender may amend,
restate, extend, renew or otherwise modify the Loan Documents (other than the
Intercompany Subordination Agreement) and any indebtedness or agreement of any
Borrower, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the obligations of the undersigned under the Intercompany
Subordination Agreement.
STARTEK CANADA SERVICES, LTD. 

By: /s/ Lisa Bullington-Weaver             
Name: Lisa Bullington-Weaver
Title: Senior Vice President and Chief Financial Officer
STARTEK INTERNATIONAL LIMITED 

By: /s/ Lisa Bullington-Weaver              
Name: Lisa Bullington-Weaver
Title: Senior Vice President and Chief Financial Officer
STARTEK HONDURAS, SA de CV 

By: /s/ Chad A. Carlson              
Name: Chad A. Carlson
Title: President and Chief Executive Officer
STARTEK PHILIPPINES, INC.  

By: /s/ Chad A. Carlson             
Name: Chad A. Carlson
Title: President and Chief Executive Officer
COLLECTION CENTER, INC. 

By: /s/ Lisa Bullington-Weaver              
Name: Lisa Bullington-Weaver
Title: Treasurer
 




{Z0028767/3 }    Acknowledgment and Agreement of
Subordinated Creditors to Eighth Amendment
to Credit and Security Agreement